Citation Nr: 1627263	
Decision Date: 07/08/16    Archive Date: 07/14/16

DOCKET NO.  14-11 588	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

J. Cheng, Associate Counsel
INTRODUCTION

The Veteran served on active duty from October 1966 to August 1968.  The Veteran served in the Republic of Vietnam from August 1967 to August 1968.

These matters come before the Board of Veterans' Appeals (Board) from a November 2012 rating decision of the Department of Veteran Affairs (VA), Regional Office (RO) in Columbia, South Carolina.

A video conference hearing before the undersigned Veterans Law Judge was held in February 2016; the transcript is of record.


FINDINGS OF FACT

1.  The Veteran was exposed to loud noises (acoustic trauma) during service.

2.  There is at least an approximate balance of positive and negative evidence as to whether the Veteran has a bilateral hearing loss disability as a result of his active service.

3.  The Veteran's tinnitus is related to his active military service.


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in the Veteran's favor, the criteria for entitlement to service connection for a bilateral hearing loss have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2015).

2.  Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Bilateral Hearing Loss

The Veteran filed a claim for service connection for bilateral hearing loss in November 2011, asserting that his in-service noise exposure caused his current hearing loss. 

Service connection will be granted for disability resulting from a disease or injury incurred in or aggravated by military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. 

Service connection requires competent evidence showing, (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hanson v. Principi, 16 Vet. App. 110, 111 (2002); see also Caluza v. Brown, 7 Vet. App. 498 (1995). 

In this case, sensorineural hearing loss is listed among the "chronic diseases" under 38 C.F.R. § 3.309(a); therefore, 38 C.F.R. § 3.303(b) applies.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  For the showing of "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required for service connection.  38 C.F.R. § 3.303(b). 

Additionally, where a veteran served ninety days or more of active service, and certain chronic diseases, such as an organic disease of the nervous system, including hearing loss, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.  However, as indicated below, there are no records of such, and therefore, the presumption is inapplicable.

Service connection for impaired hearing shall only be established when hearing status as determined by audiometric testing meets specified pure tone and speech recognition criteria.  Audiometric testing measures pure tone threshold hearing levels (in decibels) over a range of frequencies (in hertz).  Hensley v. Brown, 5 Vet. App. 155, 158 (1993).  The determination of whether a veteran has a disability based on hearing loss is governed by 38 C.F.R. § 3.385. 

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 hertz (Hz) is 40 decibels (dB) or greater; when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hz are 26 dB or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  

Most recently, on the authorized audiological evaluation in October 2012, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
25
35
70
75
LEFT
20
25
35
70
70

Speech audiometry revealed speech recognition ability of 96 percent in the right ear and of 88 percent in the left ear.  As such, the Veteran currently has a hearing loss disability in both ears for VA purposes with decibels in excess of 40 Hz in several threshold hearing levels, for VA purposes.  38 C.F.R. § 3.385.  

The Board also finds that the Veteran was exposed to acoustic trauma during his period in active service.  The Veteran reported he repeatedly fired M-14 and M-16 rifles without hearing protection.  The Veteran also indicated he was exposed to loud explosions during his time in Vietnam.  However, service connection requires the in-service noise exposure to have caused the hearing loss.

In addition to the Veteran's reports of worsening hearing loss since active service, the Veteran's spouse and son submitted statements in December 2011 reporting the Veteran's continued hearing loss since he left active service.  The Veteran and his spouse also indicated his hearing loss subsequent to separation during his February 2016 Board hearing.  However, the Veteran did not seek treatment for his hearing loss until 2004 when he was first diagnosed with hearing loss.  The February 2012 and October 2012 VA examinations have since confirmed the diagnosis of bilateral hearing loss.  The VA examinations found that due to the Veteran's normal hearing at entrance into and separation from active service, his bilateral hearing loss was less likely than not caused by or a result of an event in military service.  Although the VA examinations have provided negative opinions as to the etiology of the Veteran's bilateral hearing loss, the Board notes that a negative etiology opinion cannot be based solely on the finding of normal hearing in service.  Hensley v. Brown, 5 Vet. App. 155 (1993).  

In support of his claim, the Veteran submitted a May 2014 letter from an audiologist who, after specifically chronicling the Veteran's in-service noise exposure, opined that it was more likely than not that the Veteran's hearing loss was the result of his military noise exposure.  The evaluator noted his 10 years of experience as a Division Head for the United States Navy in the field of hearing conservation and his prior work in the area of noise induced hearing impairment.  In addition to providing his qualifications in establishing a nexus between hearing loss and service, the evaluator conducted a thorough review of the Veteran's history of active service and provided a detailed rationale.  

Thus, as there is probative evidence both for and against the claim in this case, the Board finds the evidence to be in equipoise with respect to whether the Veteran's bilateral hearing loss is service-connected.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of matter, the benefit of the doubt will be given to the Veteran.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The Board concludes that based on the evidence of record, and resolving reasonable doubt in the Veteran's favor, entitlement to service connection for a bilateral hearing loss disability is warranted.  38 U.S.C.A. §§ 1110, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.385.

II. Tinnitus

The Veteran filed a claim for service connection for tinnitus in April 2012.  He asserted that noise exposure in-service caused his current tinnitus, which results in ringing in his ears.  

The Veteran was diagnosed with tinnitus in June 2011 and an October 2012 VA examination confirmed the diagnosis of tinnitus.  With respect to the Veteran's tinnitus, consideration has been given to the Veteran's assertion that his disability had its onset in service or is etiologically related thereto.  He is deemed competent to identify the symptoms of tinnitus, i.e., ringing in the ears.  Additionally, the Veteran's wife has also reported the Veteran's complaints of ringing in his ears since he left service during the February 2016 Board hearing.  Of note, the Court has specifically held that tinnitus is a type of disorder associated with symptoms capable of lay observation.  See Charles v. Principi, 16 Vet. App. 370 (2002).  The Veteran has presented competent lay evidence of in-service noise exposure and he has essentially reported that his tinnitus has existed since his noise exposure in service.  

As noted above, VA regulations provide that a claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied. See Alemany v. Brown, 9 Vet. App. 518 (1996).  In this case, the Board will resolve all doubt in the Veteran's favor, and in so doing service connection for tinnitus is granted.


ORDER

Service connection for bilateral hearing loss disability is granted.

Service connection for tinnitus is granted.


____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


